FRICK, J.
I concur in tbe conclusions of the CHIEF JUSTICE. I feel constrained to add, however, that, while I am thoroughly convinced that the rule adopted by the courts that in actions on building contracts the contractor should not be permitted to recover on the contract, unless he shows that he has, substantially, at least, complied with its terms and conditions is just, sound and wholesome, yet I am also convinced that, where the action is in equity and it appears that the owner of the building is using it, and is benefited by its use, and where the damage for, defective materials and improper workmanship can be ascertained and adjusted between the parties, relief in toto should not be denied. Courts of equity are not created to enforce penalties, but they were called into existence to ascertain and preserve rights and to administer the law in accordance with the dictates of conscience, and so as to reflect equity and justice between the parties. Where, therefore, the owner of a building or structure in question can apply, and does apply, it to the use for which it was intended, and the damage which arises by reason of improper workmanship or defective materials can be ascertained and fixed in accordance with the established rules of evidence, the courts should not deny the contractor a right to recover, but should permit him to recover what, in view of the facts and circumstances, is equitable, just, and right. Such an adjustment cannot injure any one and tends to maintain the respect for the law which is so essential in all governments.
This case affords a striking example of how injustice might result from denying the contractor any relief whatever. In this case the defendant is in fact enjoying the labor and materials furnished by the contractor, and is receiving an income from the building; yet, if this judgment is to prevail, she may do so without making any compensation therefor whatever. Moreover, it appears from the record that the contractor, with his ow|n money, paid off and had discharged a mortgage which was a lien on defendant’s prop*213erty ánd. bas thus relieved her property from a valid and subsisting lien. Notwithstanding that fact, however, he is denied all relief. It may he that he may have some remedy with regard to that matter, but, so far as this record discloses, it is hard to conceive why he should be denied relief in this proceeding, and, further, Why if this judgment stands, he is not entirely precluded from obtaining any relief. Moreover if she can succeed in preventing a recovery upon the ground that the workmanship and materials are defective now, she may do- so at any future time and is thus permitted to use another’s labor and material as a permanent investment without rendering any consideration therefor whatever. This case should therefore proceed in accordance with the principles of justice and equity, and while the defendant should be awarded adequate damages and compensation for all defects she should not be permitted to hold the building discharged from all claims of the contractor or his assignee.